DETAILED ACTION
This office action is in response to correspondence filed on 3/12/2021.  
The Amendment filed on 3/12/2021 has been entered.  
Claims 1-3, 5-11, 13-17 remain pending in the application of which Claims 1, 9, and 17 are independent.  
Applicant’s amendments and arguments are considered but are either unpersuasive or moot in view of the new grounds of rejection that were necessitated by the amendments to the Claims.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-3, 5-11, 13-17 are allowed over the prior art of record.  The following is the examiner’s statement of reasons for allowance:
The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by the independent claims 1, 9, and 17.

Most pertinent prior art:
XUE (US 2019/0237065 A1) discloses a method for processing far-field environmental noise, comprising: 
processing collected far-field environmental noise into a noise segment in a predetermined format (XUE Par 21 – “For the above room, the music generated by the music player 5 on the the wind outside the room and the sound of the vehicles on the road are also part of the far-field audio data, which are far from the microphone array and produce almost the same effect. Therefore, these noises can be determined as isotropic noise.”; Pars 14-15 – “Of course, it is also possible to take into account the directional background noise that affects the audio capturing device. In one example, for near-field speech data recorded by a single microphone, the far-field speech data can be simulated using the following expression (1): y(t)=x(t)*h s(t)+n(t)   (1), where y(t) is the far-field speech data generated by the simulation, x(t) is the near-field speech data, and hs(t) is the environmental factor such as the size of the building space and the position of the audio recording device. The resulting impulse response, n(t), is an isotropic background noise.”); 
establishing a far-field voice recognition model (XUE Par 17 – “The embodiments of the present disclosure address the issues with conventional systems. For example, the embodiments use far-field audio data with high robustness to perform far-field audio model training to obtain a far-field audio model with higher accuracy. The field audio model is of great significance for subsequent far-field audio recognition.”; Par 14 – “As described above, in conventional systems, the process of model training for far field speech recognition uses near field speech data. …. Of course, it is also possible to take into account the directional background noise that affects the audio capturing device. In one example, for near-field speech data recorded by a single microphone, the far-field speech data can be simulated using the following expression (1): y(t)=x(t)*h s(t)+n(t)   (1),”) based on the noise segment and a near-field voice segment (XUE Par 15 – “where y(t) is the far-field speech data generated by the simulation, x(t) is the near-field speech data, and hs(t) is the environmental factor such as the size of the building space and the position of the audio recording device. The resulting impulse response, n(t), is an isotropic background noise.”); and 
accuracy based on the far-field voice recognition model (XUE Par 36 -- “Compared with the conventional systems in simulating far field audio data, the method disclosed in the embodiments of the present disclosure can achieve a simulation closer to the far field audio data captured in the actual setting. This reduces the overall cost of capturing far field audio data and improves the accuracy of far field audio models in trainings of the far field audio models.”), wherein the method is performed by at least one hardware processor (XUE Fig. 3; Par 37 – “at least one processor 304”).

KARAFIAT (Karafiát M, Veselý K, Žmolíková K, Delcroix M, Watanabe S, Burget L, Szőke I. Training data augmentation and data selection. InNew Era for Robust Speech Recognition 2017 (pp. 245-260). Springer, Cham.) discloses a method/system for processing far-field environmental noise comprising:
establishing a far-field voice recognition model (KARAFIAT Pg. 252 – “We also showed that greater performance improvement could be achieved by retraining the acoustic model on artificially corrupted speech than using a denoising autoencoder trained on the same training data to remove noise.”) based on the noise segment and a near-field voice segment (KARAFIAT Section 10.2 Data Augmentation in Mismatched Environments Pgs. 248-249 – “Data augmentation strategies. For each original clean utterance (independent headset microphones - IHM) from the AMI corpus, a corrupted version of the utterance was created by randomly choosing one of the following four speech corruption methods: 1. One of the real background noises (see above) was randomly selected and added to the speech signal at a signal-noise-ratio (SNR) randomly selected from values: of -5, 0, 5, 10, and 15 dB.”); and 
determining [validity of the noise segment] based on the far-field voice recognition mode (KARAFIAT Section 10.3.5. Results with Data Selection – “To perform data selection, we extract summary vectors for each generated training utterance and each test utterance. We select a subset of the generated training data by selecting the utterances that are the closest to the test 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of XUE to include determining validity of the noise segment, as taught by KARAFIAT.
One of ordinary skill would have been motivated to include determining validity of the noise segment, in order to match the environment condition and to improve recognition accuracy (KARAFIAT Pg. 58).

However, XUE and KARAFIAT, either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by the independent claims 1, 9, and 17.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see attached from PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C. KIM whose telephone number is (571)272-3327.  The examiner can normally be reached on Monday to Friday 9:00 AM thru 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN C KIM/Primary Examiner, Art Unit 2659